Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT

                                   No. 04-13-00388-CV

                      ESTATE OF Paul Edward CHECK, Deceased

                    From the Probate Court No. 1, Bexar County, Texas
                              Trial Court No. 2012-PC-2681
                     Honorable Polly Jackson Spencer, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the probate court’s judgment is
AFFIRMED.

       We order that appellee Rachelle Marie Powers recover her costs of this appeal from
appellant Patrick A. Check.

      SIGNED July 9, 2014.


                                             _____________________________
                                             Marialyn Barnard, Justice